                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

LORETHA HART,

       Petitioner,

v.                                                          Case No. 8:16-cv-770-T-36AAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
________________________________/

                                            ORDER

       Loretha Hart timely filed a pro se petition for writ of habeas corpus under 28 U.S.C. § 2254

(Dkt. 1) challenging her Pinellas County convictions. Respondent filed a response (Dkt. 21) and

Hart filed a reply (Dkt. 27). Upon consideration, Hart’s petition will be DENIED.

                                       Procedural History

       The State charged Hart with armed robbery and conspiracy to commit armed robbery. (Dkt.

25, Ex. 1, pp. 9-10). Hart entered open guilty pleas to both charges. (Id., pp. 89-90). She was

sentenced to concurrent terms of 25 years in prison, with 10 years suspended and to be served on

probation. (Dkt. 25, Ex. 3, pp. 253-54). The state appellate court per curiam affirmed the

convictions and sentences. (Dkt. 25, Ex. 7). The state appellate court also per curiam affirmed the

denial of Hart’s motion for postconviction relief, filed under Florida Rule of Criminal Procedure

3.850. (Dkt. 25, Exs. 9, 11).

                                      Standard Of Review

       The Antiterrorism and Effective Death Penalty Act (“AEDPA”) governs this proceeding.


                                          Page 1 of 18
Carroll v. Sec’y, DOC, 574 F.3d 1354, 1364 (11th Cir. 2009). Habeas relief can only be granted if

a petitioner is in custody “in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). Section 2254(d) provides that federal habeas relief cannot be granted on a

claim adjudicated on the merits in state court unless the state court’s adjudication:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

A decision is “contrary to” clearly established federal law “if the state court arrives at a conclusion

opposite to that reached by [the Supreme] Court on a question of law or if the state court decides a

case differently than [the Supreme] Court has on a set of materially indistinguishable facts.”

Williams v. Taylor, 529 U.S. 362, 412-13 (2000). A decision is an “unreasonable application” of

clearly established federal law “if the state court identifies the correct governing legal principle from

[the Supreme] Court’s decisions but unreasonably applies that principle to the facts of the prisoner’s

case.” Id. at 413.

        The AEDPA was meant “to prevent federal habeas ‘retrials’ and to ensure that state-court

convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685, 693

(2002). Accordingly, “[t]he focus . . . is on whether the state court’s application of clearly

established federal law is objectively unreasonable, and . . . an unreasonable application is different

from an incorrect one.” Id. at 694. See also Harrington v. Richter, 562 U.S. 86, 103 (2011) (“As

a condition for obtaining habeas corpus from a federal court, a state prisoner must show that the state

court’s ruling on the claim being presented in federal court was so lacking in justification that there

was an error well understood and comprehended in existing law beyond any possibility for

                                             Page 2 of 18
fairminded disagreement.”).

       The state appellate court affirmed the convictions and sentences and the denial of

postconviction relief without discussion. These decisions warrant deference under § 2254(d)(1)

because “the summary nature of a state court’s decision does not lessen the deference that it is due.”

Wright v. Moore, 278 F.3d 1245, 1254 (11th Cir. 2002). See also Richter, 562 U.S. at 99 (“When

a federal claim has been presented to a state court and the state court has denied relief, it may be

presumed that the state court adjudicated the claim on the merits in the absence of any indication

or state-law procedural principles to the contrary.”). When a state appellate court issues a silent

affirmance, “the federal court should ‘look through’ the unexplained decision to the last related

state-court decision that does provide a relevant rationale” and “presume that the unexplained

decision adopted the same reasoning.” Wilson v. Sellers, 138 S.Ct. 1188, 1192 (2018).

                                Ineffective Assistance Of Counsel

       Claims of ineffective assistance of counsel are analyzed under the test established in

Strickland v. Washington, 466 U.S. 668 (1984). Strickland requires a showing of deficient

performance by counsel and resulting prejudice. Id. at 687. To show deficient performance, a

petitioner must demonstrate that “counsel’s representation fell below an objective standard of

reasonableness.” Id. at 687-88. A court must consider whether, “in light of all the circumstances,

the identified acts or omissions [of counsel] were outside the wide range of professionally competent

assistance.” Id. at 690. However, “counsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional judgment.”

Id. Because Hart entered a plea, her counsel owed her a “lesser duty” than he would have had she

gone to trial. Wofford v. Wainwright, 748 F.2d 1505, 1508 (11th Cir. 1984). Counsel was only


                                            Page 3 of 18
required to provide Hart “with an understanding of the law in relation to the facts” to enable her to

make an informed choice between pleading and going to trial. Id.

       Hart must demonstrate that counsel’s alleged error prejudiced the defense because “[a]n error

by counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a

criminal proceeding if the error had no effect on the judgment.” Id. at 691-92. To show prejudice,

a petitioner must demonstrate “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id. at 694. Because Hart entered a plea, the

prejudice inquiry focuses on whether counsel’s alleged deficient performance “affected the outcome

of the plea process. In other words, in order to satisfy the ‘prejudice’ requirement, the defendant

must show that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

       Obtaining relief on a claim of ineffective assistance of counsel is difficult on federal habeas

review because “[t]he standards created by Strickland and § 2254(d) are both ‘highly deferential,’

and when the two apply in tandem, review is ‘doubly’ so.” Richter, 562 U.S. at 105 (citations

omitted). See also Burt v. Titlow, 571 U.S. 12, 15 (2013) (this doubly deferential standard of review

“gives both the state court and the defense attorney the benefit of the doubt.”).

                                             Discussion

Ground One

       Hart claims that the trial court violated her due process rights by holding her “protestation

of innocence” and “lack of remorse” against her at sentencing. (Dkt. 1, p. 5). Hart does not clearly

raise a federal claim in Ground One. A claim that does not allege a federal constitutional violation


                                            Page 4 of 18
is not cognizable in a federal habeas proceeding. See Branan v. Booth, 861 F.2d 1507, 1508 (11th

Cir.1988) (“[A] habeas petition grounded on issues of state law provides no basis for habeas

relief.”). Even liberally construing Ground One as alleging a federal due process violation, however,

it is barred from review. A federal habeas petitioner must exhaust her claims by presenting them

in state court before raising them in her habeas petition. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v.

Boerckel, 526 U.S. 838, 842 (1999) (“[T]he state prisoner must give the state courts an opportunity

to act on his claims before he presents those claims to a federal court in a habeas petition.”).

         Hart did not satisfy the exhaustion requirement because she did not present the federal nature

of the claim on direct appeal. (Dkt. 25, Ex. 5). See Pearson v. Sec’y, Dep’t of Corr., 273 Fed.

App’x 847, 849-50 (11th Cir. 2008) (“The exhaustion doctrine requires the petitioner to ‘fairly

present’ his federal claims to the state courts in a manner to alert them that the ruling under review

violated a federal constitutional right.”); Zeigler v. Crosby, 345 F.3d 1300, 1307 (11th Cir. 2003)

(“To present a federal constitutional claim properly in state court, ‘the petitioner must make the state

court aware that the claims asserted present federal constitutional issues.’” (quoting Snowden v.

Singletary, 135 F.3d 732, 735 (11th Cir. 1998))).1

         State procedural rules do not provide for successive direct appeals. See Fla. R. App. P.

9.140(b)(3) (a notice of appeal must be filed within 30 days of the rendition of a written sentencing

order). Because Hart is prohibited from returning to state court to present the federal due process

argument, her claim is procedurally defaulted. See Smith v. Jones, 256 F.3d 1135, 1138 (11th Cir.

2001) (“If the petitioner has failed to exhaust state remedies that are no longer available, that failure


         1
           In her reply, Hart contends that she also raised the claim in her postconviction motion. While Hart’s
postconviction motion presented the related ineffective assistance of trial counsel claim raised in Ground Four of her
habeas petition, her postconviction motion did not contain the trial court error claim raised in Ground One of her habeas
petition. (Dkt. 25, Ex. 9, pp. 1-10).

                                                    Page 5 of 18
is a procedural default which will bar federal habeas relief.”). The claim is barred from review

unless Hart establishes the applicability of either the cause and prejudice or fundamental miscarriage

of justice exception. See id.

        Hart does not establish that an exception applies to overcome the default. In her reply, Hart

states that “[a] ‘fundamental miscarriage of justice’ was in fact established once the Petitioner’s right

to due process was violated.” (Dkt. 27, p. 1). To the extent Hart contends that the fundamental

miscarriage of justice exception applies, her argument fails. A fundamental miscarriage of justice

occurs in an extraordinary case where a constitutional violation has probably resulted in the

conviction of someone who is actually innocent. Schlup v. Delo, 513 U.S. 298, 327 (1995). This

exception requires a petitioner’s “actual” innocence, rather than mere legal insufficiency. Johnson

v. Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001). Such a “claim of innocence is . . . ‘not itself a

constitutional claim, but instead a gateway through which a petitioner must pass to have his

otherwise barred constitutional claim considered on the merits.’” Schlup, 513 U.S. at 315 (quoting

Herrera v. Collins, 506 U.S. 390, 404 (1993)). “To be credible, . . . a claim [of actual innocence]

requires petitioner to support his allegations of constitutional error with new reliable

evidence–whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

physical evidence–that was not presented at trial.” Id. at 325. Hart has not presented any new,

reliable evidence of her actual innocence. Accordingly, she fails to establish that the fundamental

miscarriage of justice exception applies to excuse the default. Ground One is barred from review.

Ground Four

        Hart alleges that counsel was ineffective in failing to object when, in determining her

sentence, the court considered her “failure to admit guilt, lack of remorse, and [the court’s] opined


                                             Page 6 of 18
sense that she lied” at a competency hearing. (Dkt. 1, p. 9). The factual basis for Hart’s plea

provided that Hart enlisted the help of numerous co-defendants to rob a pain clinic in St. Petersburg,

Florida. (Dkt. 25, Ex. 2, pp. 175-77). On the morning of May 12, 2010, Hart visited the pain clinic.

(Id., p. 176). While there, she called her son, Jared Murray. (Id.). Jared Murray and two other co-

defendants, Larry Boyd and Kenneth Baxter, then met with Hart at Hart’s home. (Id.). Hart told

them where pills and a safe were located in the clinic. (Id.). She also provided co-defendant

Lindsey Sermon with a pillowcase and told him to use the pillowcase because it would not pick up

fingerprints. (Id.).

        Jared Murray provided guns to Baxter and Sermon, who carried them into the clinic. (Id.,

pp. 175, 176-77). Sermon confronted a manager at gunpoint, hit her over the head, and took $3,000

in cash and numerous pain pills from a safe. (Id., p. 175). After leaving, Sermon, Baxter, and

another co-defendant, Stewart Lucas, got into a car with Jared Murray and Jacob Murray. (Id., pp.

175-76).2 They returned to Hart’s house, where all the co-defendants, including Hart, divided the

pills and money. (Id., p. 176). Hart was not present at the clinic at the time of the robbery, and did

not possess a gun. (Id., p. 177).

        At the sentencing hearing, after presenting several mitigation witnesses, Hart denied that she

had been on the phone with her son while at the clinic. (Id., p. 203). Hart said that she was on the

phone with another doctor’s office. (Id., pp. 203-04). The court then stated:

        You know, I always rely - - on people that come to court, I rely on the presentence
        investigation, I rely on the lawyers, what they tell me, and I rely on the defendant to
        be truthful with me. . . . Okay? And the facts as they became known to me is that
        was the start. That was the start of this incident. That was the call to arms. That
        was the call to arms and that was the very beginning of getting this whole thing


        2
            It appears that Jacob Murray is also Hart’s son.

                                                    Page 7 of 18
       together.
       You don’t want to come forward and say, Judge, I made a mistake. You don’t want
       to say I sure am sorry that this happened. But your two boys are in prison today
       because of what started on your phone call. And I have to take issue with you
       because they had phone records not only of you but of your son who received the
       call. So it wasn’t some other doctor’s office.

       Here’s another thing I want to say to you today. This presentence investigation, this
       is what they concluded. Now, they’ve concluded this, they concluded this, but of
       course whoever wrote this didn’t have the input from the people that came to court
       in mitigation.

       But this is what the people that wrote the recommendation to me said. They said the
       offender, that’s you, chose to focus on the point that she was not at the robbery when
       it occurred. What is more disturbing, that the offender instructed her own sons to
       commit a violent felony.

       And they said the officer recommends that the offender be sentenced to 25 years in
       prison. But, you see, she didn’t know all the mitigation because we know you didn’t
       hold a gun. You didn’t hold a gun.

       And they were also suggesting a 10-year minimum mandatory, which you can’t
       impose because it only goes for people that actually, actually possess a gun. You
       didn’t actually possess a gun during this incident. They said that you didn’t speak
       of the details of the case, you didn’t show any remorse. And so, now let’s look at the
       other thing about the PSI.

(Id., pp. 205-07).

       The court reviewed Hart’s criminal history, including her convictions for theft, dealing in

stolen property, battery, sale and possession of cocaine, and harassing telephone calls. (Id., pp. 207-

08). The court continued:

       But here are the mitigators as I see them. Yes, you do have some mental health
       issues and you also have some health issues. Well, lots of people in prison have both
       mental health issues and health issues, lots of people in prison.

       What are the aggravators? From my position, I see your two sons conspired with
       you. And usually sons look to a mother for guidance. Usually sons look to a mother
       for guidance. If this was your idea, you led them into trouble. If this was their idea,
       you should have counseled them out of trouble. But neither happened. The
       conspiracy and the robbery went forward.

                                            Page 8 of 18
It wasn’t simply stealing, like you’ve done in the past. Now this was taking by force,
violence, assault, putting someone in fear. Someone got whacked on the head. And
what went out the door? Money and those highly addictive oxycodone pills, a whole
cache because this was a clinic that had that kind of drugs. It was like a pharmacy
type clinic.

They all meet up at your house and it’s all split up. You take some drugs, you take
some money, you take some drugs, you take some money. And how do I know this?
Because the jury trial involving one of your sons, it was all laid out.

So, yes, this was a - - and under the law of principal, when you have people all
engaged in a crime, if you do some act or say some word that furthers this criminal
conspiracy, you’re as guilty as the people that go in and commit it. So that’s like a
bank robbery. If a person is a getaway driver and the guys go into a bank and
commit the bank robbery with guns, the law says that that getaway driver is as guilty
as the people that go into the bank.

Well, in this case it wasn’t a bank, but it was a place where there was money, this
was a place where there were narcotics. And do we know that you dabble in
narcotics? Well, we know that in the past because you have two convictions for
selling and possessing cocaine.

So, at any rate, I found also that you were not being candid with the Court in the
hearing that I had on your competence, and I agreed with the experts that said that
you were malingering to try to get out of facing your responsibility in this case.

So now we’ve talked about the mitigation, we talked about aggravation. The people
that have spoke on your behalf are friends. They’re some longstanding friends.
Some are religious counselors who have taken you as, in effect, a child of the church
and tried to counsel you.

I’m not here to judge you as a person and say you’re a bad person, Loretha Hart. I’m
not going to say you’re a good person, Loretha Hart. But I am going to say this.
You have to take responsibility for the actions that you put into play back on this
date. In your wake there are numerous people that are in prison. One of your own
boys, one of your own sons doing a life sentence.

If only, if only you had thought, recalled, preached some of the words that your
religious mentors have told you, because you have a responsibility, you have a
responsibility with your age to keep others out of danger, out of prison. You didn’t
do that in this case and you divided the spoils. You divided the spoils.

So this is the situation that I find myself in. The Department of Corrections is
recommending a 25-year sentence. I’m going to impose a sentence and then I’m

                                    Page 9 of 18
       going to suspend a portion of the sentence and put you on probation because, from
       the PSI, it looks like you do well when you’re on probation.

       So here it is. Twenty-five years in [the] Department of Corrections with 10 of those
       years suspended. So I’ve taken into account mitigation offered in this case . . .

       ...

       So, in effect, with all the mitigation that your lawyer brought in today, it convinced
       me to - - they wanted me to give you 25 years, end of story, and with that mitigation
       I was able to suspend 10 years of that 25. That mitigation, your lawyer’s
       presentation here, convinced me to suspend some of that time.

(Dkt. 25, Ex. 2, pp. 208-11, 213).

       Hart claimed in her postconviction motion that counsel was ineffective in failing to object

to the court’s consideration of her lack of candor and failure to take responsibility. The state court

denied this claim:

       Defendant alleges that counsel was ineffective for failing to object when the Court
       considered Defendant’s failure to admit guilt, lack of remorse, and the Court’s
       opinion that she lied during a competency hearing, when determining her sentence.
       Defendant alleges that, had counsel objected, there is a reasonable probability that
       Defendant would have been sentenced by a different judge and that the outcome
       would have been different.

       Defendant cannot show the prejudice required under Strickland. The record reflects
       that the Court considered Defendant’s extensive prior record as well as the egregious
       circumstances of the case, specifically, that Defendant engaged her two sons in the
       commission of the armed robbery. Despite these factors, the Court imposed a
       sentence less than the maximum of life in prison, and allowed Defendant to serve the
       last ten years of the 25-year sentence on probation. Therefore, even if counsel had
       objected, and, even if, as Defendant suggests, the sentencing had been conducted by
       a different judge, she cannot show that there is a reasonable probability that she
       would have received a lighter sentence. Based on the foregoing, Ground Five of
       Defendant’s motion is denied.

(Dkt. 25, Ex. 9, p. 18) (court’s record citations omitted).

       The court did not unreasonably deny Hart’s claim on Strickland’s prejudice prong. Hart fails

to show that an objection would have succeeded. The court did not improperly consider Hart’s

                                           Page 10 of 18
truthfulness and lack of remorse in determining her sentence based on the aggravating and

mitigating circumstances:

       The courts have held that “[c]onsideration of remorse is ... appropriate if it occurs
       during a court’s consideration of whether or not to mitigate a sentence.” Rankin v.
       State, 174 So.3d 1092, 1097 (Fla. 4th DCA 2015); see also K.N.M. v. State, 793
       So.2d 1195, 1198 (Fla. 5th DCA 2001) (holding that “remorse and an admission of
       guilt may be grounds for mitigation of a sentence or a disposition”); Godwin v. State,
       160 So.3d 497, 498 (Fla. 2d DCA 2015) (“[W]e agree with the postconviction court
       that in context, the trial court’s comments at sentencing were made in connection
       with its rejection of the argument for mitigation.”); Shelton v. State, 59 So.3d 248,
       250 (Fla. 4th DCA 2011). After the trial court found there were no mitigating factors,
       it then examined all of the evidence presented in arriving at its sentence. Under these
       circumstances, we do not believe it was error for the trial court to consider Corbitt’s
       lack of remorse or failure to take responsibility for his crimes during sentencing.

Corbitt v. State, 220 So. 3d 446, 450 (Fla. 5th DCA 2016).

       The sentencing court clearly considered Hart’s mitigation evidence, stating that the

mitigation convinced the court to suspend part of her prison sentence. And, as the state court found,

Hart failed to show a reasonable probability that she would have received a lesser sentence even if

counsel had objected and secured resentencing before a different judge. Accordingly, Hart has

failed to demonstrate prejudice resulting from counsel’s failure to object at the sentencing hearing.

The state court did not unreasonably apply Strickland or unreasonably determine the facts in denying

Hart’s claim. She is not entitled to relief on Ground Four.

Ground Two

       Hart alleges that trial counsel was ineffective in failing to advise her of a “discrepancy

between the heading and the body of the Information as to the offense charged.” (Dkt. 1, p. 6). She

claims that “the offen[s]e described in the body is one in which defendant is charged with Armed

Robbery; where the Charging Instrument does not allege that Defendant possessed a firearm or any

other weapon at the time of the crime.” (Id.).

                                           Page 11 of 18
       The record supports a finding that Hart’s plea was voluntary. The standard for determining

the validity of a guilty plea is “whether the plea represents a voluntary and intelligent choice among

the alternative courses of action open to the defendant.” North Carolina v. Alford, 400 U.S. 25, 31

(1970). “A reviewing federal court may set aside a state court guilty plea only for failure to satisfy

due process: ‘If a defendant understands the charges against him, understands the consequences of

a guilty plea, and voluntarily chooses to plead guilty, without being coerced to do so, the guilty plea

. . . will be upheld on federal review.’” Stano v. Dugger, 921 F.2d 1125, 1141 (11th Cir. 1991)

(quoting Frank v. Blackburn, 646 F.2d 873, 882 (5th Cir. 1980)).

       Although a defendant’s statements during a plea colloquy are not insurmountable, “the

representations of the defendant, his lawyer, and the prosecutor at [a plea hearing], as well as any

findings made by the judge accepting the plea, constitute a formidable barrier in any subsequent

collateral proceedings. Solemn declarations in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977). “[W]hen a defendant makes statements under oath

at a plea colloquy, he bears a heavy burden to show his statements were false.” United States v.

Rogers, 848 F.2d 166, 168 (11th Cir. 1988).

       The transcript from Hart’s change of plea hearing demonstrates that Hart understood the

charges against her and possible penalties she faced. (Dkt. 25, Ex. 2, pp. 134-35, 137). It also

indicates Hart’s understanding that an open plea carried no guarantee of a sentence for any term of

years and that the judge would determine the sentence after hearing mitigation. (Id., pp. 168-69).

Hart also told the court that she understood the rights she waived by pleading, and that she was not

forced, coerced, or threatened into entering the plea. (Id., pp. 171-73). The court found that Hart

entered her plea freely and voluntarily. (Id., p. 177).


                                           Page 12 of 18
       Because Hart’s claim alleges a constitutional deprivation occurring before the entry of her

guilty plea, it is barred from review. See Tollett v. Henderson, 411 U.S. 258, 267 (1973) (“When

a criminal defendant has solemnly admitted in open court that he is in fact guilty of the offense with

which he is charged, he may not thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the guilty plea.”). Accordingly, only “an

attack on the voluntary and knowing nature of the plea can be sustained.” Wilson v. United States,

962 F.2d 996, 997 (11th Cir. 1992). Liberally construing Hart’s claim as involving the voluntariness

of her plea, however, she fails to show that counsel was ineffective. The state court summarily

denied Hart’s claim:

       Defendant asserts that counsel was ineffective for failing to advise her of a
       discrepancy in the information, namely, that the heading charged her with armed
       robbery, and the offense described was not armed robbery. Defendant claims that,
       since the body of the information lacked an allegation that she possessed a firearm,
       she could not be charged with armed robbery, and that, had counsel advised her of
       the discrepancy, she would have received a lighter sentence.

       Defendant cannot demonstrate either that counsel was deficient or that she was
       prejudiced. The information charged Defendant and four other individuals with
       armed robbery and conspiracy to commit armed robbery. The fact that the
       information does not allege that the Defendant possessed or carried a firearm is not
       relevant because the Defendant was charged as a principal to the crime of armed
       robbery pursuant to § 777.011, Florida Statute, which states:

               Principal in the first degree. – Whoever commits any criminal offense
               against the state, whether felony or misdemeanor, or aids, abets,
               counsels, hires, or otherwise procures such offense to be committed,
               and such offense is committed or is attempted to be committed, is a
               principal in the first degree and may be charged, convicted, and
               punished as such, whether he or she is or is not actually or
               constructively present at the commission of such offense.

       § 777.011, Fla. Stat. (2009). The information alleged that Jared Murray, Lindsey
       Sermon, and Kenneth Baxter possessed and carried a firearm. For the purposes of
       a conviction of armed robbery pursuant to § 812.13(2)(a) and § 777.011, Florida
       Statute, it does not matter which of the defendants actually carried a firearm during

                                           Page 13 of 18
         the commission of the crime. If the State is able to prove that a defendant intended
         to commit the crime of armed robbery and did some act to assist in the commission
         of the crime, or the defendant pleads guilty to the charge, he or she is guilty as a
         principal under § 777.011. See Staten v. State, 519 So. 2d 622, 624 (Fla. 1988).
         Accordingly, there was no discrepancy between the heading of the information and
         its body, and counsel cannot be deemed deficient for failing to take any action on this
         matter. Further, Defendant was not prejudiced by counsel’s failure to take action
         because the maximum sentence for principal to an armed robbery is the same as that
         of armed robbery, life in prison. See Fla. Stat. §§ 812.13(2)(a), 775.087(2)(a),
         777.011.

(Dkt. 25, Ex. 9, pp. 14-15) (court’s record citation omitted).

         The record shows that the second amended information listed “robbery” in the heading for

count one, and within the body of count one, the State alleged that co-defendants Jared Murray,

Lindsey Sermon, and Kenneth Baxter possessed a firearm. (Dkt. 25, Ex. 1, p. 9).

         There is support for the state court’s finding that the information did not contain any error

or discrepancy to which counsel should have objected. As the state court explained, under Florida

law, Hart could be charged as a principal to armed robbery even though the State did not allege that

she possessed a firearm. See § 777.011, Fla. Stat.3 And despite the omission of the word “armed”

from the heading of the count, the body of the document clearly put Hart on notice that the State

charged her with armed robbery. See Miller v. State, 42 So. 3d 204, 216-217 (Fla. 2010) (defendant

could not show prejudice from an error in the information when the information placed him on

notice of specific crime with which he was charged and there was no indication that defendant was

misled about the charge, embarrassed in the preparation of his defense, or exposed after conviction



         3
           To the extent the state court’s ruling turned on an application of state law, this Court must defer to the state
court’s decision. See Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1354-55 (11th Cir. 2005) (“The Florida Supreme
Court already has told us how the issues would have been resolved under Florida state law had [petitioner’s counsel]
done what [petitioner] argues he should have done. . . . It is a ‘fundamental principle that state courts are the final arbiters
of state law, and federal habeas courts should not second-guess them on such matters.’” (quoting Agan v. Vaughn, 119
F.3d 1538, 1549 (11th Cir. 1997))).

                                                      Page 14 of 18
to a substantial danger of a new prosecution for the same offense). Accordingly, Hart fails to show

that her attorney performed deficiently in not challenging the information. Hart has not established

that the state court’s denial of her claim involved an unreasonable application of Strickland or was

based on an unreasonable determination of the facts. She is not entitled to relief on Ground Two.

Ground Three

       Hart contends that counsel did not engage in plea negotiations with the State until three days

before the date her case was set for trial. She claims that trial counsel was ineffective in failing to

attempt plea negotiations earlier. Because Hart does not allege that counsel’s alleged deficiency

affected the voluntary nature of her plea, this claim is barred under Tollett. Alternatively, Hart fails

to show entitlement to relief on her claim. The state court denied this argument when Hart raised

it in her postconviction motion:

       Defendant claims that counsel rendered ineffective assistance by failing to attempt
       plea negotiations with the State at any time before three days prior to trial. She
       claims that, had counsel attempted plea negotiations sometime prior, there is a
       reasonable probability that a negotiated disposition could have been reached and that
       her sentence would have been different.

       Defendant’s claim is without merit because she cannot show she was prejudiced by
       any lack of attempt at plea negotiations on the part of counsel. At Defendant’s
       change of plea hearing, the prosecutor stated on the record that the State was not
       interested in any offers, that it was seeking a trial, and that it would seek a life
       sentence if Defendant was found guilty at trial. Furthermore, the Court stated on the
       record that prosecutors in the division in which Defendant was prosecuted did not
       make offers. Therefore, it would have been necessary for Defendant to make an
       acceptable offer to the State. Defendant then put on the record that she had made an
       offer of three years and that the Court had declined to accept it. The record further
       reflects that the bottom of the sentencing guidelines was a sentence of just slightly
       over eight years. Based upon the discussion between the defense, the State, and the
       Court at Defendant’s change of plea hearing, the Court finds no reasonable
       probability that, had counsel attempted to negotiate a plea agreement with the State
       prior to three days before the trial, the outcome of the proceedings would have been
       different. Furthermore, at Defendant’s sentencing hearing in this matter, the State
       put on the record that it was seeking a life sentence and that it always had been,

                                            Page 15 of 18
         based upon Defendant’s prior record, the facts of the case, and her actions. The
         record makes clear that the State was not amenable to any offers and that Defendant
         was not inclined to make an offer of a substantial amount of prison time.
         Accordingly, because Defendant cannot show the requisite prejudice, Ground Two
         of her motion is denied.

(Dkt. 25, Ex. 9, pp. 15-16) (court’s record citations omitted).

         The record supports the state court’s conclusion. At the change of plea hearing, the

prosecutor indicated that the State was willing to agree to an open plea (Dkt. 25, Ex. 12, p. 132), but

that the State would ask for a life sentence:

         It’s basically on the eve of trial. We’re looking for a trial. We’re not making any
         offers in this case. I’m not making any offers, not sent anything to [defense counsel].
         If Ms. Hart wants to plead open to the Court, I’m not even capping it. We’re seeking
         a life sentence after trial.

(Id., p. 131).4

         Despite the prosecutor’s noting the proximity to trial, there is no indication that the

prosecutor was at any time willing to agree to a negotiated plea for a term of years. To the contrary,

the prosecutor stated at the sentencing hearing, “for the record, the State was seeking a life sentence

and we always have been in this case against Ms. Hart based on her prior record, the facts and her

actions in this case.” (Dkt. 25, Ex. 2, p. 196) (emphasis added). Accordingly, Hart has not

established that counsel would have succeeded in obtaining a negotiated plea for a term of years had

he started negotiations earlier.           The state court did not unreasonably apply Strickland or

unreasonably determine the facts in denying her claim.

         Within Ground Three, Hart also claims that counsel failed to convey her plea offer to the

state. Hart’s claim is unexhausted because she did not present it to the state court in her


         4
            At the change of plea hearing, the prosecutor adamantly denied Hart’s contention that the State had made an
offer for a sentence at the bottom of the sentencing guidelines, which would have been approximately eight years. (Dkt.
25, Ex. 2, pp. 139-40).

                                                  Page 16 of 18
postconviction motion. (Dkt. 25, Ex. 9, pp. 1-10). The claim is procedurally defaulted because Hart

cannot return to state court to present it in an untimely, successive postconviction motion. See Fla.

R. Crim. P. 3.850(b), (h). Notwithstanding the default, Hart cannot obtain relief. Hart’s claim is

vague and conclusory, as she does not specify the terms of the offer, or when or under what

circumstances she told counsel to convey the offer to the State. Such unsupported claims are

insufficient to show ineffective assistance of counsel. See Wilson v. United States, 962 F.2d 996,

998 (11th Cir. 1992) (“Conclusory allegations of ineffective assistance are insufficient.”) (citation

omitted); Tejada v. Dugger, 941 F.2d 1551, 1559 (11th Cir. 1991) (vague, conclusory, or

unsupported allegations cannot support an ineffective assistance of counsel claim). Further, the

record only reflects one defense offer for three years, which appears to have been rejected by the

court. (Dkt. 25, Ex. 2, p. 140). But there is no indication that the State was not made aware of this

offer or that the State would have accepted it. Accordingly, Hart has not demonstrated that her

attorney performed deficiently in failing to convey a plea offer to the State, or that she suffered

prejudice as a result. Hart is not entitled to relief on Ground Three.

         Any claims not specifically addressed in this Order have been determined to be without

merit.

         Accordingly, it is ORDERED that:

         1. Hart’s petition for writ of habeas corpus (Dkt. 1) is DENIED.

         2. The Clerk is directed to enter judgment against Hart and to close this case.

         3. Hart is not entitled to a certificate of appealability (“COA”). A petitioner does not have

absolute entitlement to appeal a district court’s denial of his habeas petition. 28 U.S.C. § 2253(c)(1).

A COA must first issue. Id. “A [COA] may issue ... only if the applicant has made a substantial


                                            Page 17 of 18
showing of the denial of a constitutional right.” Id. at § 2253(c)(2). To make such a showing, Hart

“must demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). Hart has not made this showing.

Because Hart is not entitled to a COA, she is not entitled to appeal in forma pauperis.

       ORDERED in Tampa, Florida, on January 30, 2019.




Copies to:
Loretha Hart
Counsel of Record




                                          Page 18 of 18
